DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 21, 24-28 and 30-40 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mutascio et al. (US 2011/0308420), in view of Gash et al. (US 2010/0139823). 
Regarding claim 21, 24-26 and 30  
Mutascio teaches an infra-red signature porous and pyrophoric iron made by mixing iron and aluminum powders, where other metals such as tin can replace the iron or be used in addition to. This mixture is then heated to approximately 820 C, above the melting point of the aluminum to form an intermetallic alloy then cooled to room temperature. The intermetallic is then ground to the desired size. The ground intermetallic is then added to a leaching solution comprising 15 % NaOH, where the aluminum is leached into the solution leaving behind pyrophoric iron. The leached pyrophoric iron is then removed from the leaching solution and dried in a vacuum oven inside a glove box (i.e. inert atmosphere) (abstract and paragraphs 0013-0017).
Although, Mutascio does not explicitly teach an intermetallic comprising tin, iron and aluminum, Mutascio does teach an intermetallic of iron and aluminum, and teaches that other metals such tin may replace or be used in combination with the iron. However, Gash teaches that the use of tin with such compositions can increase the activity making the material more pyrophoric and increasing the lifetime of the decoy (paragraph 005). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Mutascio by including tin in combination with the iron, with a reasonable expectation of success and the expected benefit of increasing the activity and lifetime of the material, as suggested by Gash.  Further, the use of both tin and iron obvious, because combining two or more In re Kerkhoven, 205 U.S.P.Q. 1069.  However, 
Regarding claim 27
The melting point of aluminum would necessarily be higher than the melting point of an aluminum-tin eutectic.
Regarding claims 28 and 36-37
Although Mutascio does not teach the use of a binder in forming the intermetallic, Gash does teach that a binder can be used in forming the intermetallic (paragraph 0005), making the use of such a sacrificial binder obvious.
Further, with respect to the limitations on how the material is made, and the use of a sacrificial binder, these are product-by-process limitations, which do not add to the patentability of a composition claim unless it can be shown that the method used will result in a materially different product.
Regarding claims 31 and 34-35
Mutascio teaches that the pyrophoric material is handled in an oxygen-free environment and packaged in an oxygen free frangible container (i.e. carrier) (abstract).
Regarding claim 32
The pyrophoric iron is porous, (i.e. having a porous surface area caused by leaching) and is configured to give off light and heat upon activation (i.e. visual and thermal radiation) (paragraph 0028).
Regarding claim 33

Additionally, it is noted that the package used does not further limit or modify the claimed powder composition.
Regarding claims 38-39
Mutascio teaches grinding the powder to a size of -200 mesh (paragraph 0015 and claim 4).
Regarding claim 40
This is a property of the composition. If some tin is melted with the iron of the invention oxidizes, then the same is expected when the iron of the reference oxidizes. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.

29 is rejected under 35 U.S.C. 103 as being unpatentable over Mutascio et al. (US 2011/0308420), in view of Gash et al. (US 2010/0139823), as applied to claims 21 and 24-28 above, in view of Henderson et al. (USP 2,805,145).
Regarding claim 29
Although, Gash does not teach the claimed binder, Gash does teach the use of binders (paragraph 0005). However, Henderson teaches exothermic metallurgical compositions and teaches that sodium silicate (i.e. sodium metasilicate) is an excellent binder (column 4, lines 66-69). Therefore, it would have been prima facie obvious to add to the teachings of Gash by using sodium silicate as the binder, with a reasonable expectation of success, as suggested Henderson.
Response to Arguments
	Applicants argue against the 112 rejections. Applicant’s amendment to the claim overcomes this rejection and it has been withdrawn.
	Applicants argue against the prior art rejections over Gash or Gash in view of other references. These rejections have been withdrawn, and new rejections have been substituted in their place, making these arguments moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734